United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2183
                        ___________________________

          Lavoy Savalas Steed, by and through next friend Toya Steed

                                      Plaintiff - Appellant

                                         v.

 Missouri State Highway Patrol; Brent J. Fowler, MO State Trooper #782 (in his
individual and official capacity); J. A. Ashby, Trooper #234 (in his individual and
                                  official capacity)

                                    Defendants - Appellees

  City of Pevely, Missouri; Kyle M. Weiss, Sergeant #778 (in his individual and
  official capacity); Brian Benjamin, Police Officer #780 (in his individual and
                                 official capacity)

                                         Defendants
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: April 15, 2021
                              Filed: June 25, 2021
                                 ____________

Before KELLY, GRASZ, and KOBES, Circuit Judges.
                           ____________

KOBES, Circuit Judge.
       Jerome Goode led police on a twenty-five-mile car chase that ended in his
death and the deaths of passengers Lavoy Steed and Leon Haywood. One passenger,
Presiada Hayes, survived.            Steed’s next friend filed this action under
42 U.S.C. § 1983 against Missouri State Troopers Brent Fowler and J.A. Ashby
alleging that the traffic stop that precipitated the chase and an attempt to halt Goode’s
vehicle with spike strips were unconstitutional seizures in violation of the Fourth
Amendment. The district court1 granted summary judgment in favor of the troopers.
We affirm.

                                           I.

      Trooper Fowler was on Interstate 55 near St. Louis when he saw a blue Ford
Explorer speeding and following other cars too closely. Jerome Goode was driving;
Leon Haywood, Lavoy Steed, and Presiada Hayes were passengers. Trooper Fowler
clocked the Explorer at ninety-two miles per hour. After dodging through traffic to
catch up, Trooper Fowler pulled up behind the SUV and matched its speed. Both
cars were doing close to ninety. Trooper Fowler activated his emergency lights and
Goode stopped the Explorer.

      As Trooper Fowler approached the Explorer, Goode started to drive off.
Trooper Fowler told him, “You don’t want to do this,” but he took off anyway and
merged into traffic. Trooper Fowler gave chase. The pursuit spanned twenty-five
miles and reached speeds of over 100 miles per hour.

       Trying to end the chase, Trooper Ashby placed spike strips on the left and
center lanes of the interstate, leaving the right lane open. But Goode swerved around
the spike strips and continued to flee. At this point, other officers joined Trooper
Fowler in the chase, but Goode did not pull over. At mile marker 186, he tried to



      1
       The Honorable Henry Edward Autrey, United States District Judge for the
Eastern District of Missouri.
                                   -2-
exit the interstate. He lost control of the Explorer and it flipped several times.
Goode, Steed, and Haywood were all killed in the crash.

      Steed, through his next friend, Toya Steed, filed suit under 42 U.S.C. § 1983
against the Missouri Highway Patrol and the troopers. The complaint asserted
various claims, but on appeal we consider only whether the initial stop of the
Explorer and the use of spike strips were unconstitutional seizures. 2 The district
court granted Troopers Fowler and Ashby summary judgment, finding probable
cause for the initial traffic stop and that the spike strips were not a seizure because
Goode drove around them. Steed appealed.

                                          II.

      “We review de novo the district court’s denial of a motion for summary
judgment on the basis of qualified immunity.” Morris v. Zefferi, 601 F.3d 805, 808
(8th Cir. 2010) (citation omitted). “In doing so we grant the nonmoving party the
benefit of all relevant inferences.” Id. “If there is a genuine dispute concerning
predicate facts material to the qualified immunity issue, there can be no summary
judgment.” Id. (citation omitted) (cleaned up).

       Qualified immunity shields a defendant from personal liability if his or her
conduct does not violate “clearly established statutory or constitutional rights of
which a reasonable person would have known.” Quraishi v. St. Charles Cty., Mo.,
986 F.3d 831, 835 (8th Cir. 2021) (citation omitted). We conduct a two-step inquiry:
“(1) whether [the plaintiff] ha[s] alleged facts to show a violation of a constitutional
right; and (2) whether that right was clearly established at the time of the alleged
misconduct.” Id. (citation omitted).


      2
       In his opening brief, Steed mentions that the officers put innocent lives at risk
by chasing the Explorer and that the supervising officer can be heard over Trooper
Fowler’s audio calling off the car chase. But Steed does not tie these facts to any
underlying constitutional violation.
                                         -3-
                                         A.

        Steed says that the initial stop violated Lavoy’s Fourth Amendment rights.
The Fourth Amendment secures the right of the people to be free from “unreasonable
searches and seizures.” “The decision to stop an automobile is reasonable where the
police have probable cause to believe that a traffic violation has occurred.” United
States v. Adler, 590 F.3d 581, 583 (8th Cir. 2009) (citation omitted) (cleaned up).
“Any traffic violation, however minor, provides probable cause for a traffic stop.”
Id. (citation omitted). “[T]he issue for immunity purposes is not probable cause in
fact but arguable probable cause, that is, whether the officer should have known that
the arrest violated plaintiff’s clearly established right.” Schaffer v. Beringer, 842
F.3d 585, 592 (8th Cir. 2016) (citation omitted).

       Steed argues that there was no probable cause for Trooper Fowler to stop the
Explorer because the lone survivor of the accident says Goode was not speeding.
The dashcam footage shows the Explorer going close to ninety miles per hour. Steed
says this inconsistency creates a genuine issue of material fact. But “[w]hen
opposing parties tell two different stories, one of which is blatantly contradicted by
the record, so that no reasonable jury could believe it, a court should not adopt that
version of the facts for purposes of ruling on a motion for summary judgment.” Scott
v. Harris, 550 U.S. 372, 380 (2007). The dashcam footage is in the record, so we
agree with the district court that Trooper Fowler had probable cause. Even assuming
he misinterpreted the speed reading, he would still be entitled to qualified immunity
because he had at least arguable probable cause to believe the Explorer was
speeding.

                                         B.

       Steed next argues that Lavoy’s Fourth Amendment rights were violated when
Trooper Ashby deployed the spike strips. A failed attempt to restrain a suspect is
not a “seizure” within the meaning of the Fourth Amendment unless there is some
application of physical force. See Torres v. Madrid, 141 S. Ct. 989, 995 (2021)
                                         -4-
(seizure only for the moment that the officer’s bullet struck the plaintiff). Here, the
officers tried to stop the Explorer with the spike strips—physical force—but were
unsuccessful. Steed says that a reasonable jury could find that the Explorer drove
over the spike strips. But again, that argument is “blatantly contradicted by the
record.” Harris, 550 U.S. at 380. The dashcam footage shows the strips on the two
left lanes, and the Explorer drove in the far-right lane. Plus, the Explorer continued
the chase afterwards—likely impossible to do with punctured tires. We conclude
that the record clearly establishes that the troopers did not apply physical force by
trying to use the spike strips, so there was no seizure.

                                         III.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -5-